Case 3:19-cv-02074-G-BK Document 193 Filed 01/15/21            Page 1 of 2 PageID 10218



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                §
AMERICA,                                     §
                                             §
        Plaintiff and Counter-Defendant,     §
                                             §
and                                          §
                                             §
WAYNE LAPIERRE,                              §
                                             §
        Third-Party Defendant,               §
                                             §
v.                                           § Civil Action No. 3:19-cv-02074-G
                                             §
ACKERMAN MCQUEEN, INC.,                      §
                                             §
        Defendant and Counter-Plaintiff,     §
                                             §
and                                          §
                                             §
MERCURY GROUP, INC., HENRY                   §
MARTIN, WILLIAM WINKLER,                     §
MELANIE MONTGOMERY, and JESSE                §
GREENBERG,                                   §
                                             §
        Defendants.                          §

                 NOTICE AND SUGGESTION OF BANKRUPTCY
     FOR THE NATIONAL RIFLE ASSOCIATION OF AMERICA AND SEA GIRT LLC

        Please be advised that the National Rifle Association of America (the “NRA” or the

“Association”) and Sea Girt LLC (“Sea Girt”) (collectively, the “Debtors”), filed petitions

commencing voluntary cases under chapter 11 of Title 11 of the United States Code, 11 U.S.C.

§§ 101-1532, as amended (the “Bankruptcy Code”) on January 15, 2021. The bankruptcy cases

are pending in the United States Bankruptcy Court for the Northern District of Texas, Dallas

Division, and are administered under Case Nos. 21-30080-11 and 21-30085-11.

                                             1
4832-3310-5879.5
-
Case 3:19-cv-02074-G-BK Document 193 Filed 01/15/21                     Page 2 of 2 PageID 10219



         Section 362(a) (Automatic Stay) of the Bankruptcy Code, 11 U.S.C. §362(a), automatically

prohibits, inter alia, the following:

                   •      the commencement or continuation, including the issuance or employment
                          of process, of a judicial, administrative, or other action or proceeding
                          against the debtor that was or could have been commenced before the
                          commencement of the case under this title, or to recover a claim against the
                          debtor that arose before the commencement of the case under this title;

                   •      the enforcement, against the debtor or against property of the estate, of a
                          judgment obtained before the commencement of the case under this title;

                   •      any act to obtain possession of property of the estate or of property from the
                          estate or to exercise control over property of the estate.



Dated:             January 15, 2021              Respectfully submitted,

                                                 /s/ Michael J. Collins_
                                                 Michael J. Collins, Esq.
                                                 State Bar No. 00785493
                                                 mjc@brewerattorneys.com
                                                 Alessandra P. Allegretto
                                                 State Bar No. 24109575
                                                 apa@brewerattorneys.com
                                                 1717 Main Street, Suite 5900
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 653-4000
                                                 Facsimile: (214) 653-1015

                                                 ATTORNEYS FOR PLAINTIFF AND
                                                 COUNTER-DEFENDANT NATIONAL RIFLE
                                                 ASSOCIATION OF AMERICA




                                                    2
4832-3310-5879.5
-
